wh fF Ww Bh

Oo CO sr aN

10
tl
12
13
14
15
16

18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00123-JJT Document 1 Filed 01/16/20 Page 1 of 10

Penny L. Koepke
pkoepke@hoalaw.biz

Maxwell & Morgan, P.C.

4854 E. Baseline Rd., Suite 104
Mesa, AZ 85206

Tel: 480-833-1001

Fax: 480-969-8267

[Additional counsel appearing on signature page]
Attorneys for Plaintiff TERRY FABRICANT
and the alleged Class
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Terry Fabricant, individually and on behalf
of all others similarly situated,

Plaintiff,

Case No.
CLASS ACTION COMPLAINT
JURY TRIAL DEMANDED

Vv.

Covington Ridge Financial, LLC d/b/a
A.M.P. Payment Systems, an Arizona
limited liability company,

Defendant.

 

 

Plaintiff Terry Fabricant (“Fabricant” or “Plaintiff’) brings this Class Action
Complaint and Demand for Jury Trial (“Complaint”) against Defendant Covington Ridge
Financial, LLC d/b/a A.M.P. Payment Systems (“AMP” or “Defendant”) to: (1) stop
Defendant’s practice of placing auto-dialed calls to cellphone owners; and (2) obtain
damages for all persons similarly injured by Defendant’s conduct. Plaintiff, for his
Complaint, alleges as follows upon personal knowledge as to himself and his own acts and
experiences, and, as to all other matters, upon information and belief, including

investigation conducted by his attorneys.

 

 

 

 
Oo CO ~S BN WA Se | Be

No bho ko bo ka ho hm BR No — — — — ee — — — _— —
ao YN HN UO FUL RDLlLlUlUCOCOUlUNOCOUUUCUCUCOCOULULU SUDO ROW SC Re ll

Case 2:20-cv-00123-JJT Document1 Filed 01/16/20 Page 2 of 10

JURISDICTION & VENUE

1, The Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47
U.S.C, § 227, et seg., (““TCPA” or the “Act”) a federal statute, The Court also has
jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332 (“CAFA”). The alleged
Class consists of over 100 persons, there is minimal diversity, and the claims of the class
members when aggregated together exceeds $5 million. Further, none of the exceptions to
CAFA applies.

2. This Court has personal jurisdiction over Defendant AMP because it is
headquartered in this District.

3. Venue is proper pursuant to 28 U.S.C. § 1391(b) because Plaintiff received
the unlawful calls in this District and the calls were directed to persons residing, at least in

part, in this District.

PARTIES
4, Plaintiff Fabricant is a natural person residing in Los Angeles and is a
citizen of the State of California.
5. Defendant AMP is a corporation incorporated and existing under the laws of

the State of Arizona whose primary place of business and corporate headquarters is
located at 7000 N 16th St Ste 120-282, Phoenix, Arizona 85020.
COMMON FACTUAL ALLEGATIONS

6, Merchant processing companies contract with businesses to provide credit
card and debit card processing services, including point of sale card readers and related
equipment and services.

7. Defendant AMP is a sales marketer that recruits new customers for merchant
processing companies via telemarketing (and potentially through other means).

8. All of the calls at issue in this case were made by AMP for its own benefit

 

 

 

CLASS ACTION COMPLAINT
-2-

 
co fof I NAN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00123-JJT Document 1 Filed 01/16/20 Page 3 of 10

and, potentially, on behalf of and for the benefit of others, including potentially specific
merchant processing companies and partners,

9, Unfortunately for consumers, Defendant, in an attempt to secure new
customers (and sales) and leads for the merchant processing companies, engaged in an
aggressive telemarketing campaign—often stepping outside the law in the process.

10. Specifically, Defendant used an automatic telephone dialing system
(“ATDS”) to make unsolicited telemarketing calls to cellphone numbers.

11. While such calls to landlines may be permitted under the Act, it is a plain
violation of the TCPA, 47 US.C. § 227, et seq. to make such calls to cellphones.

12. Notably, marketers who wish to avoid calling cellphone numbers are able to
segregate their calls lisis to identify cellphone numbers, Defendant made repeated
unsolicited calls to the cellphones of Plaintiff and others.

13. Rather than adhere to the TCPA, Defendant placed repeated calls to
consumers who never provided consent (either orally or in writing) to receive such calls.

14, By making unauthorized telemarketing calls as alleged herein, Defendant
has caused consumers actual harm. This includes the aggravation, nuisance and invasions
of privacy that result from the placement and receipt of such calls, in addition to the wear
and tear on their telephones, consumption of battery life, lost ability to place outgoing
calls and other interruption in use, cellular minutes, loss of value realized for the monies
consumers paid to their carriers for the receipt of such calls, and other diminished use,
enjoyment, value, and utility of their cellphones and cellphone plans.

15. Furthermore, the calls trespassed against and interfered with Plaintiff and the
other Class members’ use and enjoyment of, and the ability to access, their cellphones,
including the related data, software, applications, and hardware components.

16. Defendant knowingly made, and continues to make, repeated autodialed

telemarketing calls to cellphone owners without the prior express consent of the recipients

 

 

 

CLASS ACTION COMPLAINT
~3-

 
Oo CO ~JD DB vA FSF WNW NH fF

MB KD BD BD ND ORD ORD OND OD et
oo ~F Bm oh BSB WH Be Fe Co OO BS HS HO Nl SeUlUMhelULhD UL lUD

Case 2:20-cv-00123-JJT Document1 Filed 01/16/20 Page 4 of 10

and to consumers who have asked that the calls stop.

17. Assuch, Defendant not only invaded the personal privacy of Plaintiff and
members of the putative Class, it also intentionally and repeatedly violated the TCPA.

18. The calls were made by or on AMP’s behalf (and on behalf of others) and
with AMP’s full knowledge and approval.

19. The TCPA was enacted to protect consumers from unsolicited telephone
calls like those alleged in this case.

20. Inresponse to Defendant’s unlawful conduct, Plaintiff files the instant
lawsuit and seeks an injunction requiring Defendant to cease all unsolicited telephone
calling activities to consumers as complained of herein and an award of statutory damages
to the members of the Class, together with costs and reasonable attorneys’ fees.

FACTS SPECIFIC TO PLAINTIFF FABRICANT

21. Plaintiff Fabricant is the owner and customary user of a cellphone number
ending in 8950.

22. Atno time did Fabricant provide his cellphone number to Defendant or
provide Defendant, or any of Defendant’s agents, with prior express consent to call.

23. Plaintiff received at least two autodialed calls to his cellphone (once from
(862) 254-8919 and once from (312) 874-5888) on or about July 15, 2019.

24, Plaintiff heard a pause and click on the calls, indicative of an ATDS.

25. All of the calls were made by agents or employees of AMP. AMP knew
about, directed, ratified, and benefitted from the calls, which on information and belief
were made by AMP or persons acting on AMP’s behalf.

26. Prior to receiving the above-referenced calls, Plaintiff had no relationship
with Defendant, had never provided their telephone number directly to Defendant, and had
never requested that Defendant place calls to it or to offer it any services.

27. Simply put, Plaintiff has never provided any form of prior express consent to

 

 

 

CLASS ACTION COMPLAINT
-4-

 
Bw bh

Oo CO “FP OHO Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00123-JJT Document1 Filed 01/16/20 Page 5 of 10

Defendant to place telemarketing calls to his cellphone number and has no business or
other relationship with Defendant.

28. Defendant was, and remains, aware that the above-described telemarketing
calls were made to consumers like Plaintiff never provided prior express consent to
receive them.

29, By making unsolicited calls as alleged herein, Defendant has caused
Plaintiff and members of the Class actual harm. This includes the aggravation, nuisance,
and invasions of privacy that result from the placement of such calls, in addition to the
wear and tear on their cellphones, interference with the use of their phones, consumption
of battery life, loss of value realized for the monies consumers paid to their wireless
carriers for the receipt of such calls, and the diminished use, enjoyment, value, and utility
of their telephone plans.

30. Furthermore, Defendant made the calls knowing that they trespassed against
and interfered with Plaintiff and the other Class members’ use and enjoyment of, and the
ability to access, their phones, including the related data, software, and hardware
components,

31. To redress these injuries, Plaintiff, on behalf of himself and the Class of
similarly situated individuals, brings this suit under the TCPA, which prohibits unsolicited
telemarketing calls to cellular telephones.

32. On behalf of the Class, Plaintiff seeks an injunction requiring Defendant to
cease all unauthorized calling activities and an award of statutory damages to the class
members, together with costs and reasonable attorneys’ fees.

CLASS ACTION ALLEGATIONS
33. Plaintiff brings this action in accordance with Federal Rule of Civil

Procedure 23(b)(2) and Rule 23(b)(3) on behalf of himself and a Class defined as follows:

Autodialed Class: All persons in the United States who 0) from the date
four years prior to the filing of this Complaint through the date notice is sent

 

 

 

CLASS ACTION COMPLAINT
-5-

 
Co © NY B® tA BR YH BL ee

Be MB BS ON BRO OB OBO ONO eae ee es
oOo SS BN OD FB BY BF SUL COULULUDUODUlUONlUDNlUlCUCULBlUlULwhLaLULDL UUme ClO

Case 2:20-cv-00123-JJT Document1 Filed 01/16/20 Page 6 of 10

to the Class; (2) Defendant caused to be called; (3) on the person’s
cellphone; (4) for the same purpose as Defendant called Plaintiff; 65) using
the same equipment that was used to call the Plaintiff, and (6) for whom
Defendant claims it obtained prior express consent in the same manner as
Defendant claims it obtained prior express consent to call the Plaintiff.

34. The following people are excluded from the Class: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant,
Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which the
Defendant or its parents have a controlling interest and their current or former employees,
officers and directors; (3) persons who properly execute and file a timely request for
exclusion from the Class; (4) persons whose claims in this matter have been finally
adjudicated on the merits or otherwise released; (5) Plaintiff's counsel and Defendant’ s
counsel; and (6) the legal representatives, successors, and assignees of any such excluded
persons.

35. Plaintiff anticipates the need to amend the class definitions following a
period of appropriate discovery.

36. Numerosity: The exact number of members within the Class is unknown
and not available to Plaintiff at this time, but individual joinder is impracticable. On
information and belief, Defendant has placed telemarketing calls to thousands of
consumers who fall into the defined Class. The number of members of the Class and class
membership can be identified through objective criteria, including Defendant’s phone
records.

37.  Typicality: Plaintiff's claims are typical of the claims of other members of
the Class in that Plaintiff and the members of the Class sustained the same legal injuries
and damages arising out of Defendant’s uniform wrongful conduct. If Plaintiff has an
entitlement to relief, so do the rest of the Class Members.

38. Adequate Representation: Plaintiff will fairly and adequately represent
and protect the interests of the Class and has retained counsel competent and experienced

in complex class actions, including class actions under the TCPA. Neither Plaintiff nor his

 

 

 

CLASS ACTION COMPLAINT
-6-

 
i]

I KR UW B&B WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00123-JJT Document1 Filed 01/16/20 Page 7 of 10

counsel has any interest in conflict with or antagonistic to those of the Class, and
Defendant has no defenses unique to Plaintiff.

39. Commonality and Predominance: There are questions of law and fact
common to the claims of Plaintiff and the Class, and those questions will drive the
litigation and predominate over any questions that may affect individual members of the |
Class. Common questions for the Class include, but are not necessarily limited to the
following:

(a) Whether Defendant’s conduct violated the TCPA;
(b) | Whether the calls were made on behalf of Defendant and/or whether

Defendant knew about, approved, or benefitted from the calls;

(c) | Whether Defendant had prior express consent to place the calls;

(d) | Whether the calls were made using an ATDS;

(¢) Whether Defendant called consumers who requested not to be called;
and

(f) Whether Defendant’s conduct was willful or knowing such that
members of the Class are entitled to treble damages.

40, Conduct Similar Towards All Class Members: By committing the acts set
forth in this pleading, Defendant has acted or refused to act on grounds substantially
similar towards all members of the Class so as to render certification of the Class for final
injunctive relief and corresponding declaratory relief appropriate under Rule 23(b)(2).

41. Superiority & Manageability: This case is also appropriate for class
certification because class proceedings are superior to all other available methods for the
fair and efficient adjudication of this controversy. Joinder of all parties is impracticable,
and the damages suffered by the individual members of the Class will likely be relatively
small, especially given the burden and expense of individual! prosecution of the complex

litigation necessitated by Defendant’s actions.

 

 

 

CLASS ACTION COMPLAINT
-7-

 
Oo fo JT DA vA fs

10
11
12
13
14
15

‘16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00123-JJT Document 1 Filed 01/16/20 Page 8 of 10

42, It would be virtually impossible for the individual members of the Class to
obtain effective relief from Defendant’s misconduct. Even if members of the Class could
sustain such individual litigation, it would still not be preferable to a class action, because
individual litigation would increase the delay and expense to all parties due to the complex
legal and factual controversies presented in this Complaint. By contrast, a class action
presents far fewer management difficulties and provides the benefits of single
adjudication, economies of scale, and comprehensive supervision by a single Court.
Economies of time, effort and expense will be fostered and uniformity of decisions
ensured. Also, there are no pending governmental actions against Defendant for the same

conduct.

FIRST CAUSE OF ACTION
Violation of 47 U.S.C. § 227, et seq.
(On behalf of Plaintiff and the Autodialed Class)

43. Plaintiff incorporates the foregoing allegations as if fully set forth herein.

 

44. Defendant made or caused to be made calls to Plaintiff's and the other
Autodialed Class Members’ cellphones.

45. These calls were made using equipment that had the capacity to store or
produce telephone numbers using a random or sequential number generator, to receive and
store lists of phone numbers, and to dial such numbers, e7 masse, without human
intervention. |

46. The telephone dialing equipment utilized by Defendant, also known as a
predictive dialer, dialed numbers from a list, or dialed numbers from a database of
telephone numbers, in an automatic and systematic manner. Defendant’s autodialer
disseminated information en masse to Plaintiff and other consumers and is an ATDS
under the TCPA.

47, The calls were made by AMP for telemarketing purposes, specifically to

apprise Plaintiff and others of the availability of its merchant card processing services.

 

 

 

CLASS ACTION COMPLAINT
-8-

 
oo sS OH wT SB

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00123-JJT Document1 Filed 01/16/20 Page 9 of 10

48. AMP is responsible for making the calls.

49, Neither Plaintiff nor any other consumer ever provided prior express consent
under the TCPA to be called by or on behalf AMP.

50. As aresult of Defendant’s unlawful conduct, Plaintiff and the other
members of the Autodialed Class suffered actual damages and, under section 47 U.S.C. §
227(c)(5), Plaintiff and each member of the Autodialed Class are each entitled to receive
up to $500 in damages for each violation of 47 C.F.R. § 64.1200.

51. Should the Court determine that Defendant’s conduct was willful and
knowing, the Court may, pursuant to Section 227(c)(5), treble the amount of statutory
damages recoverable by Plaintiff and the other members of the Autodialed Class.

52. Plaintiff and the Autodialed Class members are also entitled to injunctive
relief and corresponding declaratory relief as necessary to prevent their future receipt of
Defendant’s unlawful calls.

PRAYER FOR RELIEF
~ WHEREFORE, Plaintiff Fabricant, on behalf of himself and the Class, prays for:
the following relief:

A.  Anorder certifying the Class as defined above, appointing Plaintiff as the

representative of the Class, and appointing his counsel as Class Counsel;

B. An order declaring that Defendant’s actions, as set out above, violate the
TCPA;
C. An injunction requiring Defendant to cease all telemarketing calls to

cellphones whose owners/users have requested to no longer receive calls,
together with a declaration that Defendant used an ATDS in violation of the
TCPA;

D.  Anaward of actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, all to be

 

 

 

CLASS ACTION COMPLAINT
-9-

 
Oo coo “SF DH th FR BH Be

BS BO BK Bw BRD BD BRD BRD OD mm a a ee
oOo “FO Of Oh RHR ULULNDUlUlhre | hlCcOCOUlUlUlUTNOUUClCUCOOUlULaG UNO Oe UW lr S| Sl

Case 2:20-cv-00123-JJT Document1 Filed 01/16/20 Page 10 of 10

paid into a common fund for the benefit of the Plaintiff and the Class

Members;
E. An award of trebled damages if willful or knowing violations are shown;
F, An award of reasonable attorneys’ fees and costs to be paid out of the

common fund prayed for above; and

G. Such other and further relief that the Court deems reasonable and just.

JURY DEMAND

Plaintiff requests a trial by jury of all claims that can be so tried.

Dated: January 16, 2020

Terry Fabricant, individually and on behalf of

all others similarly situated,

By: /s/Penny L. Koepke
One of Plaintiffs Attorneys

Penny L. Koepke
pkoepke@hoalaw.biz

Maxwell & Morgan, P.C.

4854 E. Baseline Rd., Suite 104
Mesa, AZ 85206

Tel: 480-833-1001

Fax: 480-969-8267

Patrick H. Peluso
ppeluso@woodrowpeluso.com
aylor T. Smith
tsmith@woodrowpeluso.com
Woodrow & Peluso, LLC
3900 East Mexico Ave., Suite 300
Denver, Colorado 80210
Telephone: (720) 213-0675
Facsimile: (303) 927-0809

Counsel for Plaintiff and the Putative Class

 

 

 

CLASS ACTION COMPLAINT

-10-

 
